Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: AMD-190078-US-ORG1
 	IN THE UNITED STATES PATENT AND 
TRADEMARK OFFICE

In re application of: 	Schreiber, Russell J. 	Group:	2135
Serial No.:			16/680,491 	 Examiner:	Tuan Thai
For:  DYNAMIC BANKING AND BIT SEPARATION IN MEMORIES


1. 	This action is responsive to communication filed November 11, 2019. Claims 1-20 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE

2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the claims of the current invention (claims 1, 6, 11 and 16).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method for  By implementing the memory configurable to operate in either banked mode or bit-separated mode, the memory bandwidth and power consumption are optimized, and the robustness of memory is increased.  In light of the foregoing; claims 1, 6, 11 and 16 of the present application are found to be patentable over the prior arts.  
.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 04, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135